Citation Nr: 1224621	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-22 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the postoperative residuals of a ganglion cyst of the left ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 2003 to July 2003 and from October 2003 to March 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for post traumatic stress disorder (PTSD), a left knee disability, a lumbosacral spine disability, and the postoperative residuals of a ganglion cyst of the left ankle.  By rating decision dated in April 2009, service connection was granted for PTSD, a left ankle disability, and a lumbosacral spine disability.  The issue related to service connection for the postoperative residuals of a ganglion cyst of the left ankle remains on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's contends that service connection for is warranted for a ganglion cyst of the left ankle.  The record shows that, while this disability was not noted in his service treatment records (STRs), it was demonstrated in VA outpatient treatment records dated in November 2006.  On VA examination in June 2007, the Veteran reported that he had first noted the cyst while on active duty in 2004 and that it slowly developed over the years.  Despite the fact that the STRs did not demonstrate a ganglion cyst in service, lay evidence can be competent and sufficient to establish a diagnosis of a condition when either a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis, or where lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The Veteran's representative has argued that the nature of ganglion cysts is that they develop slowly over time.  As the June 2007 VA examination did not specifically address this contention, the Board finds that an additional examination is necessary prior to appellate consideration.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the circumstances when a VA examination is necessary.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the claimed left ankle disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that a ganglion cyst of the left ankle had its onset in service and whether any current postoperative residuals of a ganglion cyst of the left ankle are related to active service.  The examiner should specifically comment on the contentions that such a cyst is slow in developing and that the ganglion cyst began in service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


